Title: The Chevalier de Ronnay to Abigail Adams: A Translation, 2 October 1782
From: Ronnay, Chevalier de
To: Adams, Abigail



Madam
Braintree 2 October 1782

I am sorry that I forgot to return to you the memoir which you had the kindness to lend me when I had the honor of seeing you the time before last. Please forgive me.
This memoir greatly honors Mr. Adams not only because it is very well written but even more so because it is based on systems founded on his political conscience.

I have the honor to be with respect, Madam, your very humble and very obedient servant
de Ronnay


Please ask Miss Adams to accept the assurance of my respect.

